UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT PIERCE DIVISION
DEREK MORTLAND, Individually,
Plaintiff,

VS.

SITARAM INVESTMENT, INC., a Florida

 

Corporation, : Case No.:
Defendants. :
/
COMPLAINT

(Injunctive Relief Demanded)

Plaintiff, DEREK MORTLAND, Individually, on his behalf and on behalf of all other
mobility impaired individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues
the Defendant, SITARAM INVESTMENT, INC., a Florida Corporation (sometimes referred to as
“Defendants”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to
the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1. Plaintiff, Derek Mortland, is an individual residing in Columbus, OH, in the County of
Franklin.

2. Defendant’s property is located at 6525 US 27 North, Sebring, FL 33870, in the County of
Highland.

3. Venue is properly located in the Southern District of Florida because venue lies in the
judicial district of the property situs. The Defendant’s property is located in and does
business within this judicial district.

4. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendants’ violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 etseg. See also 28 U.S.C. § 2201 and
10.

11.

§ 2202.

Plaintiff; Derek Mortland is an Ohio resident, is sui juris, and qualifies as an individual
with disabilities as defined by the ADA. Mr. Mortland is paralyzed as a result of a spinal
cord injury, and relies on a wheelchair to ambulate. The Plaintiff has personally
encountered architectural barriers at the subject property, which barriers are enumerated
herein.

Plaintiff, Derek Mortland, frequently travels throughout the country in conjunction with
his hobby of driving motorsport automobiles. He is a member of the National Auto Sports
Association. Mr. Mortland stayed at the subject hotel on January 24, 2020, in conjunction
with attending the Motorsports Safety Foundation instruction certification at Sebring
International Raceway as part of a Chin Track Days Event. The Sebring International
Raceway is located at 113 Midway Drive, Sebring, FL 33870.

Mr. Mortland successfully obtained at the event his certification as an instructor.

Mr. Mortland intends to return to the Sebring International Raceway on a regular basis to
instruct. He has definite plans to return to the Raceway on October 3 and 4, 2020.

Mr. Mortland definitely intends to return to the subject hotel in the near future, when the
hotel is accessible for his use.

Defendant, SITARAM INVESTMENT, INC. owns, leases, leases to (or operates) a place
of public accommodation as defined by the ADA and the regulations implementing the
ADA, 28 CFR 36.201(a) and 36.104. Defendant is responsible for complying with the
obligations of the ADA. The place of public accommodation that the Defendant owns,
operates, leases or leases to is located at 6525 US 27 North, Sebring, FL 33870.

Derek Mortland has a realistic, credible, existing and continuing threat of discrimination
from the Defendants’ non-compliance with the ADA with respect to this property as

described but not necessarily limited to the allegations in paragraph 12 of this complaint.
12.

13.

b)

d)

Mr. Mortland has reasonable grounds to believe that he will continue to be subjected to
discrimination in violation of the ADA by the Defendants. Derek Mortland desires to
visit the subject property Quality Inn & Suites not only to avail himself of the goods and
services available at the property but to assure himself that this property is in compliance
with the ADA so that he and others similarly situated will have full and equal enjoyment of
the property without fear of discrimination.

The Defendants have discriminated against the individual Plaintiff by denying him access
to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

The Defendants have discriminated, and are continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by
January 26, 1992 (or January 26, 1993, if Defendants have 10 or fewer employees and
gross receipts of $500,000 or less). A preliminary inspection of the subject hotel, Quality
Inn & Suites has shown that violations exist. These violations, which were personally

encountered or observed by Plaintiff Derek Mortland include, but are not limited to:

Main Entry

The plaintiff had difficulty accessing the main entrance’s lobby because there is not a
compliant accessible route, in violation of section 206.2.1 of the 2010 ADA Standards,
whose resolution is readily achievable.

The passenger loading zone at the main entrance does not provide a marked access aisle
adjacent to the vehicular pull-up space as required, in violation of section 503.3 in the 2010
ADA Standards, whose resolution is readily achievable.

The plaintiff had a difficult time identifying the accessible parking stalls due to the striping
and markings being faded and dilapidated, in violation of section 502.3.3 in the 2010 ADA
Standards, whose resolution is readily achievable.

The plaintiff had difficulty identifying some accessible parking stalls due to the signs not
being mounted at least 60 inches from the ground to the bottom of the sign as required, in
violation of section 502.6 in the 2010 ADA Standards, whose resolution is readily
achievable.
e) The plaintiff had difficulty utilizing the accessible parking stalls due to the access aisle
missing, in violation of section 502.3 in the 2010 ADA Standards, whose resolution is
readily achievable.

f) The plaintiff had difficulty utilizing the accessible parking stall due to the access aisle
missing and not connecting to an accessible route, in violation of section 206.2.1 and 502.7
in the 2010 ADA Standards, whose resolution is readily achievable.

g) The plaintiff had difficulty traversing the accessible parking stalls at the end of the
parking row due to the location of the curb ramp projecting into the accessible parking
stall, in violation of section 406.5 in the 2010 ADA Standards, whose resolution is readily
achievable.

h) The plaintiff had difficulty exiting his vehicle because these is no access aisle provided at
the accessible parking stalls, in violation of section 502.3 of the 2010 ADA Standards,
whose resolution is readily achievable.

i) The plaintiff had a difficult time identifying the accessible parking stalls due to the
striping and markings being faded and dilapidated, in violation of section 502.3.3 in the
2010 ADA Standards, whose resolution is readily achievable.

Common Area / Lobby

j) The plaintiff had difficulty utilizing the service counter due to the height of the counter
being greater than the maximum allowance of 36 inches above the finished floor, in
violation of sections 904.4.1 and 904.4.2 in the 2010 ADA Standards, whose resolution is

readily achievable.

k) The plaintiff had difficulty utilizing the credit card due to the height of the reader being
greater than the maximum allowance of 48 inches above the finished floor, in violation of
section 309.3 in the 2010 ADA Standards, whose resolution is readily achievable.

1) The plaintiff had difficulty utilizing the tables in the dining area due to the tables not
providing knee and toe clearance as required, in violation of sections 306.2.1 and 306.3.1
in the 2010 ADA Standards, whose resolution is readily achievable.

m) The plaintiff had difficulty utilizing the juice dispenser due to the height of the operable
mechanism being greater than 48 inches above the finished floor, in violation of section
309.3 in the 2010 ADA Standards, whose resolution is readily achievable.

n) The plainitff had difficulty utilizing the juice dispenser due to not providing compliant
clear floor space for an approach to the dispenser as required, in violation of section 305.5
in the 2010 ADA Standards, whose resolution is readily achievale.

0) The plaintiff had difficulty utilizing the drinking fountain due to the spout height of the
drinking fountain exceeding the maximum allowance of 36 inches and not having two
drinking fountains as required, in violation of section 211.2 and 602.4 in the 2010 ADA
Standards, whose resolution is readily achievable.
p)

q)

t)

v)

Lobby Men’s Restroom

 

The plaintiff had to use caution when utilzing the lavatory due to the drain pipe and water
lines being exposed, in violation of section 606.5 in the 2010 ADA Standards, whose
resolution is readily achievable.

The plaintiff had difficulty utilizing the lavatory due to the apron of the lavatory being too
low and not providing knee clearance as required, in violation of section 306.3.1 in the
2010 ADA Standards, whose resolution is readily achievable.

The plaintiff had difficulty utilizing the stall door to the accesible stall due to a door closer
not being provided, in violation of sections 404.2.8.1 and 604.8.1.2 in the 2010 ADA

Standards, whose resolution is readily achievable.

The plaintiff had difficulty utilizing the accessible stall in the restroom due to the stall not
providing compliant floor clearance around the water closet as required, in violation of
section 604.3.1 in the 2010 ADA Standards, whose resolution is readily achievable.

The plaintiff had difficulty utilizing the rear wall grab bar due to the grab bar not being at
least 36 inches long and not extend 12 inches minimum on one side and 24 inches
minimum on the other side from the centerline of the water closet as required, in violation
of section 604.5.2 in the 2010 ADA Standards, whose resolution is readily achievable.

The plaintiff had difficulty utilizing the rear wall grab bar due to the grab bar being
mounted higher than the maximum allowance of 36 inches above the finished floor to the
top of the gripping surface, in violation of section 609.4 in the 2010 ADA Standards,
whose resolution is readily achievable.

Pool Area

The plaintiff is unable to utilize the pool due to a pool lift not being provided, in violation
of section 1009.2 in the 2010 ADA Standards, whose resolution is readily achievable.

w) The pool gate latch requires grasping and pinching to operate making it difficult for the

y)

plaintiff to open, in violation of section 309.4 of the 2010 ADA Standards, whose
resolution is readily achievable.

Guestroom 147

The plaintiff had difficulty traversing the accessible parking stall at the end of the parking
row by Room 147 due to the location of the curb ramp projecting into the accessible
parking stall, in violation of section 406.5 in the 2010 ADA Standards, whose resolution is
readily achievable.

The plaintiff had difficulty exiting his vehicle because these is no access aisle provided at
the accessible parking stalls nearest Room 147, in violation of section 502.3 of the 2010
ADA Standards, whose resolution is readily achievable.
z) The plaintiff had a difficult time identifying the accessible parking stalls due to the striping
and markings being faded and dilapidated, in violation of section 502.3.3 in the 2010 ADA
Standards, whose resolution is readily achievable.

aa) The plaintiff had difficulty identifying the accessible parking stalls due to the missing
required signs not being mounted at least 60 inches from the ground to the bottom of the
sign as required, in violation of section 502.6 in the 2010 ADA Standards, whose
resolution is readily achievable.

bb) The plaintiff had difficulty accessing his room because the nearest accessible parking
spaces are not on the shortest accessible route to the room entry door, in violation of
section 208.3.1 and 502.7 of the 2010 ADA Standards, whose resolution is readily
achievable.

cc) The plaintiff had difficulty accessing Room 147 because there is not a compliant accessible
route from the nearest accessible parking, in violation of section 206.2.1 of the 2010 ADA
Standards, whose resolution is readily achievable.

dd) The plaintiff had difficulty traversing the walkway due to the cross slope exceeding 2.1%,
in violation of section 403.3.3 of the 2010 ADA Standards, whose resolution is readily
achievable.

ee) The plaintiff is unable to utilize the fire extinguisher by Room 147 due to the mounted
height exceeding the maximum height allowance of 48 inches, in violation of section 308.1
of the 2010 ADA Standards, whose resolution is readily achievable.

ff) The plaintiff had difficulty traversing into the guestroom due to the door threshold
exceeding the maximum vertical change in level of % inch, in violation of section 404.2.5
in the 2010 ADA Standards, whose resolution is readily achievable.

gg) The plainitiff had difficulty utilizing the thermostat on the A/C unit due to the table
obstructing the clear floor space for an approach to it, in violation of section 305.5 in the
2010 ADA Standards, whose resolution is readily achievable.

hh) The plaintiff had difficulty utilizing the table due to the table not providing knee and toe
clearance as required, in violation of sections 306.2.1 and 306.3.1 in the 2010 ADA
Standards, whose resolution is readily achievable.

ii) The plaintiffhad difficulty transitioning to the bed due to the required clear floor space of
30 inches is not provided, in violation of section 305.3 of the 2010 ADA Standards, whose
resolution is readily achievable.

jj) The plaintiff had difficulty utilizing the light switch due to the light switch exceeding the
maximum hieght allowance of 48 inches from the finished floor to the operable
mechanism, in violation of section 309.3 in the 2010 ADA Standards, whose resolution is
readily achievable.

kk) The plaintiff had difficulty utilizing the security chain lock due to the security chain
exceeding the maximum height allowance of 48 inches above the fiished floor to the
operable mechanism, in violation of section 309.3 in the 2010 ADA Standards, whose
resolution is readily achievable.

ll) The plaintiff had diddiculty utilizing the lock to the pass through door due to it requiring
tight grasping and twisting of the wrist to operate, in violation of section 309.4 in the 2010
ADA Stadards, whose resolution is readily achievable.

mm) The plainitiff had difficulty utilizing the security lock to the pass through door due
to the lock exceeding the maximum height allowance of 48 inches above the finished floor
to the operable part, in violation of section 309.3 in the 2010 ADA Standards, whose
resolution is readily achievable.

nn) The plaintiff had difficulty utilizing the pass through door due to the door knob requiring
tight grasping and twisting of the wrist to operate, in violation of section 309.4 in the 2010
ADA Standards, whose resolution is readily achievable.

00) The plaintiff has a history of leg burns from lavatories amd had to use extreme caution
when utilzing the lavatory in the guestroom due to the drain pipe and water lines being
exposed, in violation of section 606.5 in the 2010 ADA Standards, whose resolution is
readily achievable.

pp) The plaintiff had difficulty utilizing the iron due to the height exceeding 48 inches above
the finished floor to the operable mechanism, in violation of section 309.3 in the 2010
ADA Standards, whose resolution is readily achievable.

qq) The plaintiff had difficulty utilizing the closet shelf and hangers due to the height
exceeding 48 inches above the finished floor, in violation of section 811.3 in the 2010
ADA Standards, whose resolution is readily achievable.

rr) The plainitiff had difficulty utilizing the bathroom door due to not having compliant clear
floor space perpendicular to the doorway as required, in violation of section 404.2.4.1 in
the 2010 ADA Standards, whose resolution is readily achievable.

ss) The plaintiff has a history of leg burns from lavatories amd had to use extreme caution
when utilzing the second lavatory in the guestroom due to the drain pipe and water lines
being exposed, in violation of section 606.5 in the 2010 ADA Standards, whose resolution
is readily achievable.

tt) The plaintiff had difficulty utilizing the hair dryer due to the hair dryer exceeding the
maximum height of 48 inches to the operable mechansim, in violation of section 309.3 in
the 2010 ADA Standards, whose resolution is readily achievable.

uu) The plaintiff had a difficulty utilizing the towel rack due to the toilet obstructing the clear
floor space for a forward or parallel approach, in violation of section 305.5 in the 2010
ADA Standards, whose resolution is readily achievable.

vv) The plaintiff had difficulty utilizing the rear wall grab bar due to the grab bar not being at
least 36 inches long and not extend 12 inches minimum on one side and 24 inches
minimum on the other side from the centerline of the water closet as required, in violation
of section 604.5.2 in the 2010 ADA Standards, whose resolution is readily achievable.

ww) The plainitff had difficulty utilizing the water closet due to not having at least 60
inches of clearance from the side wall to the lavtory, in violation of section 604.3.1 in the
2010 ADA Standards, whose resolution is readily achievable.

xx) The plaintiff had difficulty utilizing the lavatory due to the apron of the lavatory being too
low and not providing knee clearance as required, in violation of section 306.3.1 in the
2010 ADA Standards, whose resolution is readily achievable.

yy) The plaintiff had difficulty utilizing the lavatory due to the lavatory not providing
compliant clear floor space due to the lavatory angled supports on each side, in violation of
sections 305.3 and 305.7 in the 2010 ADA Standards, whose resolution is readily
achievable.

zz) The plaintiff had difficulty operating accessing the bathtub due to the clear floor space not
extending the full length of the bathtub as required, in violation of section 607.2 in the 2010
ADA Standards, whose resolution is readily achievable.

aaa) The plaintiff had difficulty operating the baathtub control due to the control not
being between the centline width of the bathtub and the open side of the bathtub as
required, in violation of section 607.5 in the 2010 ADA Standards, whose resolution is
readily achievable.

bbb) The plaintiff had difficulty showering due to the bathtub not providing a handheld
shower spray unit with an on/off control as required, in violation of section 607.6 in the
2010 ADA Standards, whose resolution is reeadily achievable.

ccc) The plaintiff had difficulty utilizing the bathtub due to the grab bars on the walls not
being installed as required, in violations of sections 607.4.2.1, 607.4.2.2, and 607.4.2.3 in
the 2010 ADA Standards, whose resolution is readily achievable.

ddd) The plaintiff had difficulty utilizing the removeable in-tub seat due to the size of the
in-tub seat not being 15 inches minimum and 16 inches maximum as required, in violation
of section 610.2 in the 2010 ADA Standards, whose resolution is readily achievable.

eee) The plaintiff had difficulty utilizing the bathtub due to the removable in tub seat not
being capable of secure placement as required, in violation of section 607.3 of the 2010
ADA Standards, whose resolution is readily achievable.

Maintenance

fff) The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.
14.

15.

16.

Number and Dispersement of Rooms

ggg)The subject hotel lacks the required number of compliant disabled rooms and the

compliant disabled rooms are not dispersed amongst the various classes of guest rooms in
violation of Section 224.5 of the 2010 ADAAG.

All of the foregoing violations are also violations of the 1991 Americans with Disabilities
Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design, as
promulgated by the U.S. Department of Justice.

The discriminatory violations described in paragraph 12 are not an exclusive list of the
Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual, Plaintiff, and all other
individuals similarly situated, have been denied access to, and have been denied the
benefits of services, programs and activities of the Defendants buildings and its facilities,
and have otherwise been discriminated against and damaged by the Defendant because of
the Defendants ADA violations, as set forth above. The individual Plaintiff, and all others
similarly situated will continue to suffer such discrimination, injury and damage without
the immediate relief provided by the ADA as requested herein. In order to remedy this
discriminatory situation, the Plaintiff requires an inspection of the Defendants place of
public accommodation in order to determine all of the areas of non-compliance with the
Americans with Disabilities Act.

Defendants have discriminated against the individual Plaintiff by denying him access to
full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in violation
of 42 U.S.C. § 12181 et seg. and 28 CFR 36.302 et. seq. Furthermore, the Defendants
continues to discriminate against the Plaintiff, and all those similarly situated by failing to

make reasonable modifications in policies, practices or procedures, when such
17.

18.

19.

modifications are necessary to afford all offered goods, services, facilities, privileges,
advantages or accommodations to individuals with disabilities; and by failing to take such
efforts that may be necessary to ensure that no individual with a disability is excluded,
denied services, segregated or otherwise treated differently than other individuals because
of the absence of auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm. Considering
the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent
injunction. Plaintiff has retained the undersigned counsel and is entitled to recover
attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C.
§ 12205 and 28 CFR 36.505.

Defendants are required to remove the existing architectural barriers to the physically
disabled when such removal is readily achievable for its place of public accommodation
that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the
altered portions of the facility are readily accessible to and useable by individuals with
disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy
subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant's facility
must be readily accessible to and useable by individuals with disabilities as defined by the
ADA.

Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer

employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiff or waived by the Defendants.

20. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

Injunctive Relief, including an order to require the Defendants to alter the hotel located at

6525 US 27 North, Sebring, FL 33870 to make those facilities readily accessible and

useable to the Plaintiff and all other persons with disabilities as defined by the ADA; or by

closing the facility until such time as the Defendants cure its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a.

The Court issue a Declaratory Judgment that determines that the Defendants at the
commencement of the subject lawsuit are in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq.

Injunctive relief against the Defendants including an order to make all readily
achievable alterations to the facility; or to make such facility readily accessible to
and usable by individuals with disabilities to the extent required by the ADA; and
to require the Defendants to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such steps that may be necessary to ensure that no
individual with a disability is excluded, denied services, segregated or otherwise
treated differently than other individuals because of the absence of auxiliary aids
and services.

An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.

Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act, including an Order compelling the
Defendant to maintain the facilities accessible features on an ongoing basis.

“ar

it
John P} Fullér’Esq., FL Bar No. 276847
FULLER, FULLER & ASSOCIATES, P.A.
12000/Biscayne Blvd., Suite 502
North Miami, FL 33181
Telephone: (305) 891-5199
Facsimile: (305) 893-9505

Email: jpf@fullerfuller.com

Counsel for Plaintiff, Derek Mortland
